Citation Nr: 1228624	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a combined rating in excess of 40 percent for service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the April 2010 statement of the case (SOC) does not list the issue of entitlement to an increased combined rating on its cover page, but rather lists increased rating issues that the Veteran did not appeal.  The SOC must be complete enough to allow the appellant to provide appropriate evidence and argument before the Board and include a summary of the applicable laws and regulations.  38 C.F.R. § 19.29 (2011).  Despite not listing the issue on the cover page, the April 2010 SOC did provide a summary of the applicable law pertaining to the calculation of combined ratings together with an appropriate citation to 38 C.F.R. § 4.25 (2011), and explained how the combined rating was calculated and why a higher rating could not be granted.  Moreover, the Veteran and his representative have made pertinent arguments in support of his claim for a higher combined rating and demonstrated actual knowledge regarding the issue.  Thus, the Board finds that the requirement that the RO furnish a SOC with respect to the issue of entitlement to a higher combined rating has been met.  See 38 C.F.R. § 19.29 (2011).  


FINDINGS OF FACT

1.  At the time of the January 2010 rating decision, the Veteran was service-connected for six conditions with the following disability ratings:  degenerative disc disease with spondylitic changes, cervical spine, 20 percent disabling; status post sinus surgery, 10 percent disabling; essential hypertension, 10 percent disabling; bilateral pes planus, 10 percent disabling; non-allergic rhinitis, 0 percent disabling; and right testicular prosthesis implantation, 0 percent disabling.  The aforementioned ratings were effect from January 1, 2005, with the exception of the rating for bilateral pes planus, which was effective from July 31, 2009.

2.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating at the time of the January 2010 rating decision was 40 percent, effective from January 1, 2005.


CONCLUSION OF LAW

Entitlement to a combined disability rating in excess of 40 percent is not shown as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist
	
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), are not applicable to a Veteran's claim of entitlement to an increased overall combined evaluation, currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Consequently, the Board is not required to address VA's efforts to comply with the VCAA with respect to the issue here on appeal. It is noted that the relevant facts in this case are not in dispute.

Analysis

The Veteran contends that the combined disability rating for his service-connected disorders should be higher than the 40 percent assigned in the January 2010 rating decision.  He alleges that the January 2010 rating decision did not properly calculate the overall combined rating because it did not include an earlier assigned 10 percent disability for a status post sinus surgery or an earlier special monthly compensation (SMC) award.  

A January 2005 rating decision initially granted service connection for degenerative disc disease (DDD) of the cervical spine with spondylitic changes, rated 20 percent disabling; status post sinus surgery, rated 10 percent disabling; essential hypertension, rated 10 percent disabling; and bilateral pes planus, non-allergic rhinitis, and implantation of right testicular prosthesis, all rated as 0 percent disabling.  The rating decision further granted entitlement to SMC based on anatomical loss of a creative organ.  The disability ratings were effective from January 1, 2005, and the overall combined rating was 40 percent from the effective date.

In response to the Veteran's claims for increased disability ratings regarding his service-connected cervical spine, bilateral pes planus and essential hypertension disabilities, a January 2010 rating decision granted a 10 percent disability rating for bilateral pes planus, effective from July 31, 2009, and denied his other claims for increased evaluations.  The overall combined evaluation remained 40 percent, effective from January 1, 2005.

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25.  

To calculate the combined evaluation for the Veteran's four service-connected disabilities with compensable ratings, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.  

With regard to the Veteran's contention that his SMC should be included in the calculation of his overall combined rating, the Board notes that SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule and not in combination with such ratings.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(a) (2011).

In this case, at the time of the January 2010 rating decision, as noted above, service connection was in effect for DDD of the cervical spine, rated as 20 percent disabling, status post sinus surgery, rated 10 percent disabling; and essential hypertension, rated as 10 percent disabling.  The rating decision further granted a 10 percent rating for bilateral pes planus, effective July 31, 2009.  

After carefully reviewing the record, the Board finds that the January 2010 rating decision's calculation of the combined rating is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 20 percent assigned for the cervical spine disability is combined with the 10 percent assigned for the status post sinus surgery, resulting in a 28 percent rating.  The 28 percent rating is combined with the 10 percent assigned for essential hypertension, resulting in a 35 percent rating.  The 35 percent rating is combined with the 10 percent assigned for bilateral pes planus, resulting in a 42 percent rating.  The remaining service-connected disabilities are noncompensable.  Thus, the 42 percent rating is converted to the nearest degree divisible by 10, which is 40 percent.  Therefore, the January 2010 rating decision reflects that the RO properly calculated the Veteran's combined rating, which remains 40 percent, effective from January 1, 2005.  

Based on these facts, the Board finds no error in the January 2010 rating decision's calculation of the combined total rating of 40 percent, as alleged, and the claim for a higher combined rating must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A combined disability rating in excess of 40 percent for service-connected disabilities is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


